Citation Nr: 0800997	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 9, 2003, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1986 to April 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September 2004 
and June 2005 rating decisions by the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, a travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
August 2007, the veteran submitted additional evidence that 
was not reviewed by the RO.  However, she waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c).  Hence, the additional evidence is 
being considered.

In June 2005, the RO issued a statement of the case (SOC) 
addressing the veteran's notice of disagreement with a denial 
of an increased rating for PTSD.  She did not perfect her 
appeal of that issue.  (An August 2005 VA Form 9 was 
specifically limited to a discussion of the two issues listed 
above; the representative's Form 646 did not address the 
issue of an increased rating; the RO did not certify the 
issue of an increased schedular rating for PTSD for appeal; 
and the veteran and her representative did not present 
testimony on such issue at the August 2007 travel Board 
hearing.).  Hence, this matter is not before the Board.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with an 
October 2001 rating decision denying service connection for 
PTSD.

2.  After notification of the October 2001 rating decision in 
November 2001, the first communication from the veteran 
seeking to reopen a claim of service connection for PTSD was 
received on July 9, 2003.

3.  Prior to July 9, 2003, service connection was not in 
effect for any disability.


CONCLUSIONS OF LAW

1.  An effective date earlier than July 9, 2003, is not 
warranted for the award of service connection for PTSD.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).  

2.  Prior to July 9, 2003, the requirements for TDIU were not 
met, and an effective date for the award of TDIU prior to 
that date is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted TDIU and service 
connection for PTSD and assigned ratings and effective dates 
for the awards, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 
2006 SOC provided notice on the "downstream" issue of 
effective dates of awards.  Neither the veteran nor her 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
She has not identified any pertinent evidence [e.g., 
constructively of record] that remains outstanding.  Thus, 
VA's duty to assist is also met.  Notably, where, as here, 
the claims seek earlier effective dates for awards, the 
dispositive evidence is that already of record, and the dates 
on which it was received.  Accordingly, the Board will 
address the merits of the claims.

Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase (to include TDIU) will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception 
to this rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection 

The veteran was discharged from service in April 1990.  She 
filed a claim for service connection for PTSD in May 2000.  
(The veteran testified in August 2007 that she called the VA 
in 1997 to inquire about filing a claim for service 
connection for PTSD.  At the hearing, she submitted a copy of 
a letter from the RO dated in May 1998, which indicates that 
the RO was "reviewing [her] compensation claim for [PTSD]."  
The RO advised the veteran that more information was needed 
in order to consider her claim, and asked her to fill out a 
PTSD questionnaire.  There is no indication that the veteran 
ever completed this questionnaire.  Under 38 C.F.R. 
§ 3.158(a), where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  
There was no subsequent action on the veteran's claim until 
May 2000 when she submitted VA Form 21-526 seeking service 
connection for PTSD.  (On the claims form, she indicated that 
she had never previously filed a claim for any benefit from 
VA.)  In an unappealed August 2000 rating decision (with 
notification to the veteran in a September 2000 letter), the 
RO denied service connection for PTSD.  In an October 2001 
rating decision, the RO again denied service connection for 
PTSD.  The veteran was notified of this decision in a 
November 2001 letter, and did not appeal it.  The RO's 
October 2001 determination, therefore, became final in 
November 2002.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
20.302, 20.1103.  

The veteran next submitted a claim seeking service connection 
for PTSD in July 2003 (the claim was dated July 7, 2003; 
stamped received by VA on July 9, 2003).  

The RO denied that claim in a January 2004 rating decision.  
The veteran filed a notice of disagreement (NOD) with that 
decision.  A September 2004 decision review officer decision 
granted service connection for PTSD, with an effective date 
of July 9, 2003.  In 2005, she submitted an NOD with the 
effective date assigned in the RO's September 2004 decision.

As noted above, the effective date for a claim received after 
a final disallowance is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  Here, the correct effective date 
for the award of service connection is, therefore, July 9, 
2003, the date of receipt of the reopened claim.  The Board 
has determined that entitlement to an effective date prior to 
July 9, 2003, for the grant of service connection for PTSD is 
not shown as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).

TDIU

TDIU may be assigned when a schedular rating is less than 
total if, when there is one service connected disability 
rated as 60 percent or more disabling, the disabled person is 
unable to secure or follow a substantially gainful occupation 
due to such disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The veteran submitted an informal claim for TDIU in January 
2005.  No earlier application for TDIU is of record.  

The RO's award of a TDIU was predicated on the RO's June 2005 
grant of a 70 percent rating for PTSD, effective from July 9, 
2003.  A February 2005 VA psychiatric examination report 
revealed that the veteran was unable to work because of her 
PTSD.  Resolving all reasonable doubt in the veteran's favor, 
the RO awarded a TDIU effective July 9, 2003.  The Board 
finds that this determination is consistent with both the 
facts and the governing legal authority.  Prior to July 9, 
2003, the veteran had no service-connected disabilities.  
Thus, the legal criteria for establishing TDIU under 38 
C.F.R. § 4.16(a) were not met prior to July 9, 2003.

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later (the exception-since a 
claim for TDIU is a claim for an increased rating-being that 
a grant of TDIU may be effective from the date 
unemployability was shown if a claim for TDIU is filed within 
a year.  See 38 C.F.R. § 3.400(o).  In the case at hand, the 
veteran's claim for a TDIU was received in 2005.  The date 
that entitlement arose is July 9, 2003; she had no service-
connected disabilities prior to that date.  Therefore, the 
effective date can be no earlier than July 9, 2003.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate legal basis for assignment of 
an effective date for a grant of TDIU prior to July 9, 2003.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An effective date prior to July 9, 2003, for the grant of 
service connection for PTSD is denied.

An effective date prior to July 9, 2003, for the grant of 
TDIU is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


